Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made Non-FINAL.

DETAILED ACTION
This Office Action is in response to the application 17/066,447 filed on 10/8/2020.
Claims 1-12  have been examined and are pending.  Claims 1, 5, and 9 are independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claim 9, claim 9 is directed to a computer program per se because the claimed “computer program product” is not stored on any device or non-transitory computer-readable storage medium.  See Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760.  The claim also recites “a computer readable storage medium;” Under a recent precedential opinion, the scope of the recited “computer readable storage medium” encompasses transitory media such as signals or carrier waves, where, as here the Specification does not limit the computer readable storage medium to non-transitory forms.  At most, paragraphs 0029-0031 of the specification just provide some examples of the claimed computer storage medium. However, the specification does not limit the claimed computer storage medium to non-propagate medium.  See Ex parte Mewherter, 107 USPQ2d 1857, 1862 (PTAB 2013) (precedential) (holding recited machine-readable storage medium ineligible under § 35 U.S.C. 101 since it encompassed transitory media).  The Examiner respectfully suggests that the claim be amended to either “A computer program product … stored on a non-transitory computer-readable storage medium” or “A computer program product … stored on a computer-readable storage device” to make the claim statutory under 35 USC 101; (emphasis added).  
Regarding claims 10-12, claims 10-12 inherit the deficiencies of base claim 9.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 5, and 9 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Tokutani (US2009/0300711), filed January 28, 2009, in view of Moses (US2003/0079051), filed October 24, 2001.
Regarding claim 1, Tokutani discloses a method for the unified viewing of roles and permissions in a data processing system, the method comprising: 
selecting, by data processing hardware, an end user accessing data in a data processing system (Tokutani, paragraph 0125, policy checking/ modifying unit obtains user information/ user list; paragraph 0126, user ID);
determining, by the data processing hardware, an assigned role for the end user (Tokutani, paragraph 0075, access right setting information include user information such as a role-user correspondence table);
deconstructing, by the data processing hardware, the assigned role into a hierarchy of nested roles (Tokutani, FIG. 23, step S2302 scanning Ri in role hierarchical tree; FIG. 21);
determining, by the data processing hardware, for each of the nested roles, corresponding permissions (Tokutani, FIG. 16, step S1603, identify permission Pj or role Ri);
for each of the corresponding permissions, identifying, by the data processing hardware, dependent other permissions (Tokutani, paragraph 0263, role C and role D; paragraph 0262, higher order role includes the permissions of the low-order role.
Tokutani discloses nested roles, permissions, and dependent other permissions, but does not explicitly disclose  generating and displaying, by the data processing hardware, a dashboard user interface displaying both the hierarchy of nested roles and also a listing of the corresponding permissions along with the identified dependent other permissions.  
However, in an analogous art, Moses discloses generating and displaying, by the data processing hardware, a dashboard user interface displaying both the hierarchy of nested roles and also a listing of the corresponding permissions along with the identified dependent other permissions (Moses, paragraph 0055, dashboard user interface encompasses graphical user interface, permission view having a hierarchical navigation menu and permission settings, managing permissions; paragraph 0054, nested roles encompasses highest level of permission and lowest level of permission; paragraph 0010, set of permissions for each locale).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Moses with the computer-implemented method/ data analytics data processing system / computer program product for the unified viewing of roles and permissions in a data processing system, the computer program product including a computer readable storage medium comprising a tangible, non-transitory, computer-readable storage medium of Tokutani to include generating and displaying, by the data processing hardware, a dashboard user interface displaying both the hierarchy of nested roles and also a listing of the corresponding permissions along with the identified dependent other permissions.
One would have been motivated to provide users with the benefits of scalable, secure, enterprise class software platform for enabling software applications to function under various scenarios at run time (Moses: paragraph 0009).
Regarding claim 5, Tokutani discloses a data analytics data processing system configured for unified viewing of roles and permissions, the system comprising (Tokutani, FIG. 29, role and permission displayed);
a unified roles and permissions viewing module comprising computer program instructions that, when executing in the memory of the host computing platform, is enabled to perform operations comprising (Tokutani, FIG. 29, role and permission displayed);
selecting an end user accessing data in the data analytics application (Tokutani, paragraph 0125, policy checking/ modifying unit obtains user information/ user list; paragraph 0126, user ID);
determining an assigned role for the end user (Tokutani, paragraph 0075, access right setting information include user information such as a role-user correspondence table);
deconstructing the assigned role into a hierarchy of nested roles (Tokutani, FIG. 23, step S2302 scanning Ri in role hierarchical tree);
determining for each of the nested roles, corresponding permissions (Tokutani, FIG. 16, step S1603, identify permission Pj or role Ri);
for each of the corresponding permissions, identifying dependent other permissions (Tokutani, paragraph 0263, role C and role D; paragraph 0262, higher order role includes the permissions of the low-order role).
Tokutani discloses nested roles, permissions, and dependent other permissions, but does not explicitly disclose  a host computing platform comprising one or more computers, each with memory and at least one processor; a database management system coupled to the host computing platform, the database management system comprising one or more databases accessible through a common data access interface; a data analytics application executing in the memory of the host computing platform, the data analytics application comprising a user interface providing a visualization of data analytics derived from database queries to the database management system through the common data access interface; and, generating and displaying a dashboard in the user interface of the data analytics application, the dashboard displaying both the hierarchy of nested roles and also a listing of the corresponding permissions along with the identified dependent other permissions.  
However, in an analogous art, Moses discloses a host computing platform comprising one or more computers, each with memory and at least one processor (Moses, paragraphs 0009, 0031, 0036, software platform);
a database management system coupled to the host computing platform, the database management system comprising one or more databases accessible through a common data access interface (Moses, paragraph 0039, database management system, paragraph 0041, database management routines, paragraph 0058, databases);
a data analytics application executing in the memory of the host computing platform, the data analytics application comprising a user interface providing a visualization of data analytics derived from database queries to the database management system through the common data access interface (Moses, paragraph 0054, graphical user interface presents view having a hierarchical navigational menu for an object);
generating and displaying a dashboard in the user interface of the data analytics application, the dashboard displaying both the hierarchy of nested roles and also a listing of the corresponding permissions along with the identified dependent other permissions (Moses, paragraph 0055, dashboard user interface encompasses graphical user interface, permission view having a hierarchical navigation menu and permission settings, managing permissions; paragraph 0054, nested roles encompasses highest level of permission and lowest level of permission; paragraph 0010, set of permissions for each locale).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Moses with the computer-implemented method/ data analytics data processing system / computer program product for the unified viewing of roles and permissions in a data processing system, the computer program product including a computer readable storage medium comprising a tangible, non-transitory, computer-readable storage medium of Tokutani to include a host computing platform comprising one or more computers, each with memory and at least one processor; a database management system coupled to the host computing platform, the database management system comprising one or more databases accessible through a common data access interface; a data analytics application executing in the memory of the host computing platform, the data analytics application comprising a user interface providing a visualization of data analytics derived from database queries to the database management system through the common data access interface; and, generating and displaying a dashboard in the user interface of the data analytics application, the dashboard displaying both the hierarchy of nested roles and also a listing of the corresponding permissions along with the identified dependent other permissions.
One would have been motivated to provide users with the benefits of scalable, secure, enterprise class software platform for enabling software applications to function under various scenarios at run time (Moses: paragraph 0009).
Regarding claim 9, Tokutani discloses a computer program product for the unified viewing of roles and permissions in a data processing system, the computer program product including a computer readable storage medium having program instructions included therewith, the program instructions executable by a device to cause the device to perform a method including (Tokutani, paragraph 0436, CPU for executing program for policy check/modification process, storage devices);
selecting an end user accessing data in a data processing system (Tokutani, paragraph 0125, policy checking/ modifying unit obtains user information/ user list; paragraph 0126, user ID);
determining an assigned role for the end user (Tokutani, paragraph 0075, access right setting information include user information such as a role-user correspondence table);
deconstructing the assigned role into a hierarchy of nested roles (Tokutani, FIG. 23, step S2302 scanning Ri in role hierarchical tree);
determining for each of the nested roles, corresponding permissions; (Tokutani, FIG. 16, step S1603, identify permission Pj or role Ri);
for each of the corresponding permissions, identifying dependent other permissions (Tokutani, paragraph 0263, role C and role D; paragraph 0262, higher order role includes the permissions of the low-order role).
Tokutani discloses nested roles, permissions, and dependent other permissions, but does not explicitly disclose  generating and displaying a dashboard user interface displaying both the hierarchy of nested roles and also a listing of corresponding permissions along with the identified dependent other permissions.  
However, in an analogous art, Moses discloses generating and displaying a dashboard user interface displaying both the hierarchy of nested roles and also a listing of corresponding permissions along with the identified dependent other permissions (Moses, paragraph 0055, dashboard user interface encompasses graphical user interface, permission view having a hierarchical navigation menu and permission settings, managing permissions; paragraph 0054, nested roles encompasses highest level of permission and lowest level of permission; paragraph 0010, set of permissions for each locale).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Moses with the computer-implemented method/ data analytics data processing system / computer program product for the unified viewing of roles and permissions in a data processing system, the computer program product including a computer readable storage medium comprising a tangible, non-transitory, computer-readable storage medium of Tokutani to include generating and displaying a dashboard user interface displaying both the hierarchy of nested roles and also a listing of corresponding permissions along with the identified dependent other permissions.
One would have been motivated to provide users with the benefits of scalable, secure, enterprise class software platform for enabling software applications to function under various scenarios at run time (Moses: paragraph 0009).
Claims 2, 6, and 10 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Tokutani (US2009/0300711), filed January 28, 2009, in view of Moses (US2003/0079051), filed October 24, 2001, and further in view of Dettinger (US2006/0026176), filed July 29, 2004.
Regarding claim 2, Tokutani and Moses disclose the method of claim 2.
Tokutani and Moses do not explicitly disclose wherein the data processing system is a database driven application instance accessing a multiplicity of different data models for data in one or more underlying databases.  
However, in an analogous art, Dettinger discloses wherein the data processing system is a database driven application instance accessing a multiplicity of different data models for data in one or more underlying databases (Dettinger, paragraph 0029, data model, accessing data in a database using a query application, data model; paragraph 0044, multiple data models; paragraph 0046, different externalized data models).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Dettinger with the computer-implemented method/ data analytics data processing system / computer program product for the unified viewing of roles and permissions in a data processing system, the computer program product including a computer readable storage medium comprising a tangible, non-transitory, computer-readable storage medium of Tokutani and Moses to include wherein the data processing system is a database driven application instance accessing a multiplicity of different data models for data in one or more underlying databases.
One would have been motivated to provide users with the benefits of accessing data from multiple federated entities (Dettinger: paragraph 0008).
Regarding claim 6, Tokutani and Moses disclose the system of claim 5.
Tokutani and Moses do not explicitly disclose wherein the data analytics application accesses a multiplicity of different data models for data in one or more underlying ones of the databases.  
However, in an analogous art, Dettinger discloses wherein the data analytics application accesses a multiplicity of different data models for data in one or more underlying ones of the databases (Dettinger, paragraph 0029, data model, accessing data in a database using a query application, data model; paragraph 0044, multiple data models; paragraph 0046, different externalized data models).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Dettinger with the computer-implemented method/ data analytics data processing system / computer program product for the unified viewing of roles and permissions in a data processing system, the computer program product including a computer readable storage medium comprising a tangible, non-transitory, computer-readable storage medium of Tokutani and Moses to include wherein the data processing system is a database driven application instance accessing a multiplicity of different data models for data in one or more underlying databases.
One would have been motivated to provide users with the benefits of accessing data from multiple federated entities (Dettinger: paragraph 0008).
Regarding claim 10, Tokutani and Moses disclose the computer program product of claim 9.
Tokutani and Moses do not explicitly disclose wherein the data processing system is a database driven application instance accessing a multiplicity of different data models for data in one or more underlying databases.  
However, in an analogous art, Dettinger discloses wherein the data processing system is a database driven application instance accessing a multiplicity of different data models for data in one or more underlying databases (Dettinger, paragraph 0029, data model, accessing data in a database using a query application, data model; paragraph 0044, multiple data models; paragraph 0046, different externalized data models).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Dettinger with the computer-implemented method/ data analytics data processing system / computer program product for the unified viewing of roles and permissions in a data processing system, the computer program product including a computer readable storage medium comprising a tangible, non-transitory, computer-readable storage medium of Tokutani and Moses to include wherein the data processing system is a database driven application instance accessing a multiplicity of different data models for data in one or more underlying databases.
One would have been motivated to provide users with the benefits of accessing data from multiple federated entities (Dettinger: paragraph 0008).
Claims 3, 7, and 11 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Tokutani (US2009/0300711), filed January 28, 2009, in view of Moses (US2003/0079051), filed October 24, 2001, and Dettinger (US2006/0026176), filed July 29, 2004, and further in view of Torman (US2015/0106736), filed September 30, 2014.
Regarding claim 3, Tokutani, Moses, and Dettinger disclose the method of claim 2.
Tokutani, Moses, and Dettinger disclose permissions, but do not explicitly disclose wherein the permissions include both instance-wide permissions for the application instance, and also model-specific permissions for specific ones of the data models.  
However, in an analogous art, Torman discloses wherein the permissions include both instance-wide permissions for the application instance, and also model-specific permissions for specific ones of the data models (Torman, paragraph 0071, instance of a data object, business-to-consumer model).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Torman with the computer-implemented method/ data analytics data processing system / computer program product for the unified viewing of roles and permissions in a data processing system, the computer program product including a computer readable storage medium comprising a tangible, non-transitory, computer-readable storage medium of Tokutani, Moses, and Dettinger to include wherein the permissions include both instance-wide permissions for the application instance, and also model-specific permissions for specific ones of the data models.
One would have been motivated to provide users with the benefits of providing a user interface that allows a user to view or interact with a data object (Torman: paragraph 0003).
Regarding claim 7, Tokutani, Moses, and Dettinger disclose the system of claim 6.
Tokutani, Moses, and Dettinger disclose permissions, but do not explicitly disclose wherein the permissions include both instance-wide permissions for the application instance, and also model-specific permissions for specific ones of the data models.  
However, in an analogous art, Torman discloses wherein the permissions include both instance-wide permissions for the application instance, and also model-specific permissions for specific ones of the data models (Torman, paragraph 0071, instance of a data object, business-to-consumer model).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Torman with the computer-implemented method/ data analytics data processing system / computer program product for the unified viewing of roles and permissions in a data processing system, the computer program product including a computer readable storage medium comprising a tangible, non-transitory, computer-readable storage medium of Tokutani, Moses, and Dettinger to include wherein the permissions include both instance-wide permissions for the application instance, and also model-specific permissions for specific ones of the data models.
One would have been motivated to provide users with the benefits of providing a user interface that allows a user to view or interact with a data object (Torman: paragraph 0003).
Regarding claim 11, Tokutani, Moses, and Dettinger disclose the computer program product of claim 10.
Tokutani, Moses, and Dettinger disclose permissions, but do not explicitly disclose wherein the permissions include both instance-wide permissions for the application instance, and also model-specific permissions for specific ones of the data models.  
However, in an analogous art, Torman discloses wherein the permissions include both instance-wide permissions for the application instance, and also model-specific permissions for specific ones of the data models (Torman, paragraph 0071, instance of a data object, business-to-consumer model).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Torman with the computer-implemented method/ data analytics data processing system / computer program product for the unified viewing of roles and permissions in a data processing system, the computer program product including a computer readable storage medium comprising a tangible, non-transitory, computer-readable storage medium of Tokutani, Moses, and Dettinger to include wherein the permissions include both instance-wide permissions for the application instance, and also model-specific permissions for specific ones of the data models.
One would have been motivated to provide users with the benefits of providing a user interface that allows a user to view or interact with a data object (Torman: paragraph 0003).



Claims 4, 8, and 12 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Tokutani (US2009/0300711), filed January 28, 2009, in view of Moses (US2003/0079051), filed October 24, 2001, Dettinger (US2006/0026176), filed July 29, 2004, and Torman (US2015/0106736), filed September 30, 2014, and further in view of Ranabahu (US10747390), filed March 27, 2014.
Regarding claim 4, Tokutani, Moses, Dettinger, and Torman disclose the method of claim 3.  
Torman discloses instance-wide and model-specific (Torman, paragraph 0071, instance of a data object, business-to-consumer model).
Tokutani, Moses, Dettinger, and Torman disclose permissions, but do not explicitly disclose further comprising: identifying, by the data processing hardware, at least one contradiction in permissions wherein an instance-wide permission is granted for one of the assigned role and nested roles that overrides a model-specific permission for another one of the assigned role and nested roles; and presenting, by the data processing hardware, an alert in the dashboard of the contradiction.  
However, in an analogous art, Ranabahu discloses further comprising: identifying, by the data processing hardware, at least one contradiction in permissions wherein an instance-wide permission is granted for one of the assigned role and nested roles that overrides a model-specific permission for another one of the assigned role and nested roles; and presenting, by the data processing hardware, an alert in the dashboard of the contradiction (Ranabahu, col. 3, lines 18-29, conflicting permissions, error detection leads to notification of error to graphical composer to notify entity of error such as through highlighting the error on a graphical representation of a policy, overrides a model-specific permission encompasses enable entity to rectify the error), 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ranabahu with the computer-implemented method/ data analytics data processing system / computer program product for the unified viewing of roles and permissions in a data processing system, the computer program product including a computer readable storage medium comprising a tangible, non-transitory, computer-readable storage medium of Tokutani, Moses, Dettinger, and Torman to include further comprising: identifying, by the data processing hardware, at least one contradiction in permissions wherein an instance-wide permission is granted for one of the assigned role and nested roles that overrides a model-specific permission for another one of the assigned role and nested roles; and presenting, by the data processing hardware, an alert in the dashboard of the contradiction.
One would have been motivated to provide users with the benefits of defining policies to ensure the security of customer’s provisioned resources (Ranabahu: col. 1, lines 15-34).
Regarding claim 8, Tokutani, Moses, Dettinger, and Torman disclose the system of claim 7.  
Torman discloses instance-wide and model-specific (Torman, paragraph 0071, instance of a data object, business-to-consumer model).
Tokutani, Moses, Dettinger, and Torman disclose permissions, but do not explicitly disclose further comprising: identifying, by the data processing hardware, at least one contradiction in permissions wherein an instance-wide permission is granted for one of the assigned role and nested roles that overrides a model-specific permission for another one of the assigned role and nested roles; and presenting, by the data processing hardware, an alert in the dashboard of the contradiction.  
However, in an analogous art, Ranabahu discloses further comprising: identifying, by the data processing hardware, at least one contradiction in permissions wherein an instance-wide permission is granted for one of the assigned role and nested roles that overrides a model-specific permission for another one of the assigned role and nested roles; and presenting, by the data processing hardware, an alert in the dashboard of the contradiction (Ranabahu, col. 3, lines 18-29, conflicting permissions, error detection leads to notification of error to graphical composer to notify entity of error such as through highlighting the error on a graphical representation of a policy, overrides a model-specific permission encompasses enable entity to rectify the error), 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ranabahu with the computer-implemented method/ data analytics data processing system / computer program product for the unified viewing of roles and permissions in a data processing system, the computer program product including a computer readable storage medium comprising a tangible, non-transitory, computer-readable storage medium of Tokutani, Moses, Dettinger, and Torman to include further comprising: identifying, by the data processing hardware, at least one contradiction in permissions wherein an instance-wide permission is granted for one of the assigned role and nested roles that overrides a model-specific permission for another one of the assigned role and nested roles; and presenting, by the data processing hardware, an alert in the dashboard of the contradiction.
One would have been motivated to provide users with the benefits of defining policies to ensure the security of customer’s provisioned resources (Ranabahu: col. 1, lines 15-34).
Regarding claim 12, Tokutani, Moses, Dettinger, and Torman disclose the computer program product of claim 11.  
Torman discloses instance-wide and model-specific (Torman, paragraph 0071, instance of a data object, business-to-consumer model).
Tokutani, Moses, Dettinger, and Torman disclose permissions, but do not explicitly disclose further comprising: identifying, by the data processing hardware, at least one contradiction in permissions wherein an instance-wide permission is granted for one of the assigned role and nested roles that overrides a model-specific permission for another one of the assigned role and nested roles; and presenting, by the data processing hardware, an alert in the dashboard of the contradiction.  
However, in an analogous art, Ranabahu discloses further comprising: identifying, by the data processing hardware, at least one contradiction in permissions wherein an instance-wide permission is granted for one of the assigned role and nested roles that overrides a model-specific permission for another one of the assigned role and nested roles; and presenting, by the data processing hardware, an alert in the dashboard of the contradiction (Ranabahu, col. 3, lines 18-29, conflicting permissions, error detection leads to notification of error to graphical composer to notify entity of error such as through highlighting the error on a graphical representation of a policy, overrides a model-specific permission encompasses enable entity to rectify the error), 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ranabahu with the computer-implemented method/ data analytics data processing system / computer program product for the unified viewing of roles and permissions in a data processing system, the computer program product including a computer readable storage medium comprising a tangible, non-transitory, computer-readable storage medium of Tokutani, Moses, Dettinger, and Torman to include further comprising: identifying, by the data processing hardware, at least one contradiction in permissions wherein an instance-wide permission is granted for one of the assigned role and nested roles that overrides a model-specific permission for another one of the assigned role and nested roles; and presenting, by the data processing hardware, an alert in the dashboard of the contradiction.
One would have been motivated to provide users with the benefits of defining policies to ensure the security of customer’s provisioned resources (Ranabahu: col. 1, lines 15-34).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lahti (US2016/0283905), filed October 16, 2014, paragraph 0088, which discloses deconstructing roles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439 


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439